Citation Nr: 0400664	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  96-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any current 
medical condition, to include skin 
conditions, musculoskeletal conditions, 
psychiatric disorders, gastrointestinal 
and liver conditions, urologic 
conditions and cardiovascular 
disorders, etc. from August 2002 to the 
present.  Obtain records from each 
health care provider the appellant 
identifies.
2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: a psychiatric examination 
and a comprehensive general medical 
examination to show the nature and 
severity of any currently present 
psychiatric or medical disorder for 
pension purposes.  Send the claims 
folder to the examiner(s) for review.

Give the following instructions to the examiners:

Dear Doctors,

In order to keep this case from 
being sent back for corrective 
action, please keep in mind that 
the purpose of each of your 
examinations is not for the 
treatment of the veteran, but 
rather is forensic in nature.  
Please consider the information in 
the claims file and the data 
obtained from your respective 
examination to provide an opinion 
as to the diagnosis and severity of 
any psychiatric or medical disorder 
found.  All necessary tests and 
studies, such as psychological 
assessment tests or x-rays, should 
be conducted.
The psychiatric examiner should 
utilize the data contained in the 
claims folder and offer an opinion 
as to the severity of any diagnosed 
psychiatric disorder as it bears on 
the occupational and social 
impairment of the veteran rather 
than solely on the examiner's 
assessment of the level of 
disability at the moment of the 
examination.  The psychiatrist 
should provide a Global Assessment 
of Functioning (GAF) Score 
indicating the level of impairment 
produced by the psychiatric 
disorder(s).  The psychiatric 
examiner should offer an opinion as 
to the likelihood that the severity 
of the appellant's psychiatric 
disability, if any, precludes his 
employability both currently and in 
the future.  Based on a review of 
the claims folder and the 
examination findings, including any 
indicated psychological testing, 
the examiner is in particular 
requested to offer an opinion 
regarding the following questions:  
(1) What is the severity of each 
diagnosed psychiatric disorder?; 
and (2) How and to what extent does 
each diagnosed psychiatric disorder 
affect the appellant's ability to 
work?  The examiner should describe 
how the symptoms of the psychiatric 
disorder(s) have affected the 
appellant's social and industrial 
capacity.
The general medical examination 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which are suggested by 
the veteran's complaints, symptoms 
or findings at the time of 
examination.  All complaints or 
symptoms having a medical cause 
should be covered by a definite 
diagnosis.  All necessary tests, as 
well as any other recommended 
examinations, should be conducted 
and all clinical manifestations 
attributable to each disability 
should be reported in detail.  The 
general medical examiner should 
describe in detail the impact, if 
any, that each of the appellant's 
medical conditions (singularly or 
in combination) have on his 
employability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


